DETAILED ACTION
1.	This office action is in response to communication filed on 05/03/2021. Claims 1, 4-5, 7, 9-10, 17-19, 21-23, 25, 28, 31-32, and 34. Claims 1, 4, 5, 7, 9, 10, 16-25, 28, 31, 32, and 34 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Under remarks with respect to claim 1, applicant argued “Mamo fails to disclose or suggest at least the recitations of "the dipole signal wing of the second dipole antenna element passing through beneath the dipole signal wing of the first dipole antenna element, or the dipole earth wing of the second dipole antenna element passing through beneath the dipole earth wing of the first dipole antenna element , or the dipole Page 19 of 20earth wing of the first dipole antenna element passing through beneath the dipole signal wing of the second dipole antenna element, or the dipole signal wing of the second dipole antenna element passes through beneath the dipole earth wing of the first dipole antenna element."  E ʎaminer respectful disagrees from the following: 
Fig. 1B of Mamo discloses: the dipole signal (111) wing (110) of the second dipole antenna element (110, 114) passing through beneath the dipole signal (124) wing (122) of the first dipole antenna element (122, 128), or the dipole earth wing of the second dipole antenna element passing through beneath the dipole earth wing of the first dipole antenna element (alternative only by “or” not required  in the claimed invention) , or the dipole Page 19 of 20earth wing of the first dipole antenna element passing through beneath the dipole signal wing of the second dipole antenna element (alternative only by “or” not required in the claimed invention), or the dipole signal wing of the second dipole antenna element passes through beneath the dipole earth wing of the first dipole antenna element (alternative only by “or” not required in the claimed invention).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 7, 9, 18, 24 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamo et al. Pub.  No. 2014/0240188.
Regarding claim 1. Fig. 1A and 1B and Fig. 4 of Mamo et al. discloses a dual-polarized crossed dipole  comprising: a first dipole antenna element (122, 128) and a second dipole antenna element (110, 114) are provided; the first dipole antenna element (122, 128) comprising a first dipole half (128) and a second dipole half (122) and the second dipole antenna element (110, 114) comprising  a first dipole half (114) and a second dipole half (110); the first dipole half (128) of the first dipole antenna element (122, 128) comprising an earth connector (balun 160  or balun 162; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) and a dipole earth wing (ground wing of 128), wherein a first end of the dipole earth wing (one end of 128) is connected to a first end of the earth connector (first end of 162), and wherein a second end of the earth connector (another end of 162; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162 ), which is opposite the first end (one end of connector one end of 162), is arrangeable on at least one main body (base body of Fig. 1A or 1B); the second dipole half (122) of the first dipole antenna element (122, 128) comprising  a signal connector (106) with a first end (first end of 106) and an opposite, second end (second end of 106) and a dipole signal wing (signal wing of 122), Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) and a dipole earth wing (wing of 114), wherein a first end of the dipole earth wing (one end of 114) is connected to a first end of the earth connector (one end of 160 ), and wherein a second end (another end of 160 ; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) of the earth connector (160 ; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162), which is opposite the first end (one end of ground connector 160), is arrange able on the at least one main body (base body of Fig. 1A or 1B); the second dipole half (110) of the second dipole antenna element (110, 114) comprising  a signal connector (second 106) with a first end (one end of second 106) and an opposite, second end (another end of second 106) and a dipole signal wing (wing of 110), wherein a first end (one end of 110) of the dipole signal wing (110) is connected to the first end of the signal connector (one end of second 106); the signal) connector (first  106) of the first dipole antenna element (122, 128) running parallel (parallel of signal 106 and ground balun 162 or 160) and , or with a component predominantly parallel to the earth connector (connector between  128 and the balun 160  in Fig. 1B; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162)  of the first dipole antenna element (122, 128), and the signal connector (111) of the second dipole antenna element (110, 114) running parallel (parallel of signal 106 and ground balun 162 or 160), -3-FLEANCU et al.Atty Docket No.: RWF-265-480Appl. No.: To Be Assigned or with a component predominantly parallel to the earth connector (ground balund 160, 162; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) of the second dipole or the dipole earth wing of the second dipole antenna element passing through beneath the dipole earth wing of the first dipole antenna element (alternative only), or the dipole earth wing of the first dipole antenna element passing through beneath the dipole signal wing  of the second dipole antenna element , or the dipole signal wing of the second dipole antenna element   passes through beneath the dipole earth wing  of the first dipole antenna element (alternative only).  
Regarding claim 7. The dual-polarized crossed dipole according to claim  1, Fig. 1A and 1B further disclose:  wherein at least one of the dipole signal (124) wing (122) of the first  dipole antenna element (122, 128)  and the dipole signal wing (110) of the second dipole antenna element (110, 114) and the dipole earth wing (114) of the first dipole antenna element (110, 114) and the dipole earth wing (114) of the second dipole antenna element (110, 114) lie at least with  a majority of longitudinal extent (longitude of e xtent of 102 and 104) in a common plane (common plane of 102, and 104 of Fig. 1A or Fig. 1B), or in at least two different planes arranged parallel to one another (option only); and the dipole signal wing (122) of the first dipole antenna element (122, 128) and the dipole signal wing (110) of the second dipole antenna element (110, 114) and  the dipole earth wing (128) of the first dipole antenna (122, 128) and the dipole earth wing (114) of the second dipole antenna element (110, 114); are rectangular in cross-section (102, 104), wherein longer sides (Column of 162, 160) of the cross-section (rectangular cross section of 102 and 104)  run parallel (parallel of Column 162, 160) , or with a component predominantly parallel (parallel of 160, 162) to the at least one main body (see Fig. 4 for 
Regarding claim 9. The dual-polarized crossed dipole according to claim 1, Fig. 1A and 1B further disclose   wherein: at least one the dipole signal wing (122) and the dipole earth wing (128) of the first dipole antenna element (122, 128) have a widening over a partial length (widening over the length of 122 and 128); and/or the dipole signal wing (110) and the dipole earth wing (114) of the second dipole antenna element (110, 114) have a widening over a partial length (widening of 110 or 114); and at least one  -5-FLEANCU et al.Atty Docket No.: RWF-265-480Appl. No.: To Be Assigned the dipole signal wing (122) and the dipole earth wing (128) of the first dipole antenna element (122, 128) each have, at their open second ends (open ends of 122 and 128), which are arranged opposite the first ends (opposites to the connection end of 122 or 128), which are connected to the signal connector (124) and earth connector (ground connection of 128) of the first dipole antenna element (122, 128), a portion running curved (end curve of 122 and 128)  over a partial length (partial length end curve of 122 and 128), wherein these portions are curved away from the second end (open ends of 122 or 128) of the earth connector (ground connection of 128); and the dipole signal wing (110) and the dipole earth wing (114) of the second dipole antenna element (110, 114) each have, at their open second ends (open ends of 110 and 114) , which are arranged opposite the first ends (opposite of 110 and 114), which are connected to the signal connector (111) and earth connector (ground connection of 114 with 160) of the second dipole antenna element (110, 114), a portion running curved over a partial length (partial length curve of 110 and 114), wherein these portions are curved away from the second end (open ends of 110 and 114) of the earth connector (ground connection of 114). 
Regarding claim 18. (Currently Amended) The dual-polarized crossed dipole according to claim 1, wherein at least one of: the dipole earth wing (128) of the first dipole antenna element(122, 128) has a length or a distance from the second end of the earth connector (160) of the first dipole antenna 

Regarding claim 24. The dual-polarized crossed dipole according to claim 1, Fig. 1A and 1B further discloses wherein: the second end (118) of the signal connector (106) of the first dipole antenna element (122, 128) protrudes beyond the second end (another end of 162) of the earth connector (162) of the first dipole antenna element (122, 128), such that the at least one main body (base body of Fig. 1A or 1B) is penetrable  (through hole of 106) by the second end (send end of 106) of the signal connector (106) of the first dipole antenna element (122, 128); and the second end of the signal connector (another end of second 106) of the second dipole antenna element (110, 114) protrudes beyond (through hole of second 106) the second end)of the earth connector ( 160) of the second dipole antenna element (110, 112), such that the at least one main body (base body of Fig. 1A) is penetrable by the second end (through hole) of the signal connector (second 106) of the second dipole antenna element (110, 112).  
Regarding claim 31. The dual-polarized crossed dipole according to claim 1, Fig. 1A and 1B further discloses wherein: the electrical phase center  (124, 111)  and the mechanical center (mechanical center of 102 and 104) run through different regions (different regions at the center of Fig. 1B) of the dual-polarized crossed dipole (Fig. 1B); and the signal connectors (124, 111) of the first dipole antenna element (122, 128) and the second  dipole antenna element (110, 114) are fed (feed by 111, and 124)  e xclusively at their second ends (through holes of 118s); and the dual-polarized crossed dipole (102, 104) is free from solder points (free from solder of 108, 120) and cables (118), with an exception of the second ends (through holes of 106) of the earth connectors (160, 162) and/or the signal connector (124) . 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 10 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Mamo et al. as applied to claim 1 above, and further in view of Lee et al. Pub. No. 2008/0074339.
Regarding claim 10, Mamo et al. as applied to claim 1 above, does not discloses wherein: the dipole signal wing (122) and the dipole earth wing of the first dipole antenna element (122, 128) are divided over the majority of their longitudinal extent or over their entire length by a separating slot (20) into, in each case, two wing segments running at a distance from one another, wherein the wing segments running at a distance from one another are of the same length or are of different lengths; and/or the dipole signal wing (110) and the dipole earth wing (114) of the second dipole antenna element (110, 114) are divided over the majority of their longitudinal extent or over their entire length by a separating slot (20) into, in each case, two wing segments running at a distance from one another, wherein the wing segments running at a distance from one another are of the same length or are of different lengths.  
Fig. 2 of Lee et al. disclose dual-polarized crossed dipole comprising a plurality of wings ( 4 wings) wherein each (100a or 100b or 100c or 100d) wing divided over the majority of their longitudinal 
Mano et al. and Lee et al. are common subject matter of dual dipole antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Lee et al. into Mano et al. for the purpose of improving wide band characteristics and antenna gain characteristics while facilitating impedance matching (paragraph 0009 of Lee et al.). 

Regarding claim 16. Mamo et al. as applied to claim 1 above, does not discloses wherein: the dipole signal wing (122) of the first dipole antenna element (122, 128) is divided into at least two segments, which run parallel, or with a component predominantly parallel to one another, wherein these segments are arranged in different planes and are connected to one another via at least one intermediate segment, whereby a stepped profile results.
Fig. 12 of Lee et al. disclose dual-polarized crossed dipole comprising dipole signal wing (100a, 100b. 100c, 100d) of the first dipole antenna elements; each wing is divided into at least two segments, which run parallel (two segment run parallel of each wing (100) , or with a component predominantly parallel to one another (parallel of each 100), wherein these segments (two segments of each 100) are arranged in different planes (different plans by gap or slot between two parallel segments) and are connected to one another via at least one intermediate segment (to segment of 100), whereby a stepped profile results (step profile result of each wing 100).
. 

Allowable Subject Matter
7.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein: the first dipole half of the first dipole antenna element is of single-part design and the second dipole half of the first dipole antenna element is of single-part design; the first dipole half of the second dipole antenna element is of single-part design and the second dipole half of the second dipole antenna element is of single-part design.
8.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein: the first dipole half of the first dipole antenna element is of single-part design and the second dipole half of the first dipole antenna element is of single-part design; the first dipole half of the second dipole antenna element is of single-part design and the second dipole half of the second dipole antenna element is of single-part design.
9.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein: the earth connector of the first dipole antenna element and the earth connector of the second dipole antenna element are electrically conductively connected to one another at their second end and on the whole are of single-part design; and/or and 

10.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein at least one of: the earth connector of the first dipole antenna element is wider than the signal connector of the first dipole antenna element at least along a partial length or along an entire length; and the earth connector of the second dipole antenna element is wider than the signal connector of the second dipole antenna element at least along a partial length or along the entire length.
11.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach : wherein: the earth connector of the first dipole antenna element has an opening at its second end; Appl. No.: To Be Assignedthe signal connector of the first dipole antenna element is guided via its second end through the opening, such that both the second end  of the signal connector of the first dipole antenna element  and the second end  of the earth connector of the first dipole antenna element end in the same plane and are arrangeable on the same side of the at least one main body; and the earth connector  of the second dipole antenna element has an opening  at its second end ; the signal connector of the second dipole antenna element  is guided via its second end  through the opening, such that both the second end  of the signal connector of the second dipole antenna element  and the second end  of the earth connector of the second dipole antenna element  end in the same plane and are arrangeable on the same side of the at least one main body, whereby the dual-polarized crossed dipole is formed as s surface mount device, SMD, component part.  
, at least one of: a) there is arranged first and second locking pins which locking pins protrude away from the central body, the first locking pin dipping into an opening in the earth connector and the second locking pin dipping into an opening in the signal connector of the second dipole antenna element, whereby a displacement along a longitudinal axis of the dual- polarized crossed dipole is prevented; and b) there are arranged a plurality of locking fingers, which protrude away from the central body in the direction of the earth connector and the signal connector of the second dipole antenna element and engage both the earth connector of the second dipole antenna element and the signal connector of the second dipole antenna element from behind, whereby a distance between the earth connector and the signal connector is prevented from increasing.

13.	Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: at least one holding device which comprises or consists of a dielectric material; the at least one holding device being formed as: a) a sliding holder, which comprises a central body, which is penetrated by a plurality of receiving slots, wherein the earth connectors and the signal connectors are In re: Dan FLEANCU et al.slidable or slid into these receiving slots, and wherein the sliding holder is displaceable at least along a partial length of the earth connectors o the signal connectors; or b) an overmoulded part, which is formed by an overmoulding of the earth connectors and the signal connectors with a plastics material.
14.	Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach:  the second end of the signal connector of the first dipole antenna or stamped or laser or angled part; and the signal connector of the second dipole antenna element of the first dual-polarized crossed dipole and the signal connector of the second dipole antenna element of the second dual- polarized crossed dipole, together with their second connection, are formed in a single part from a common bent or stamped or laser or angled part; and the earth connector of the first dipole antenna element and the earth connector of the second  dipole antenna element  of the first dual-polarized crossed dipole and the earth connector of the first dipole antenna element and the earth connector of the second  dipole antenna element of the second dual-polarized crossed In re: Dan FLEA NCU et al. U.S. Application No.: 16/620,741 Filed: December 9, 2019 Page 15 of 20 dipole are connected to one another galvanically via a third connection and, together with this third connection, are formed in a single part from a common bent or stamped or laser or angled part.

15.	Claim 21 is allowed.
Prior art considered individual or combination do/does not teach: the dual-polarized crossed dipole comprises precisely one first metal part, wherein the first dipole half of the first dipole antenna element and the first dipole half of both the second dipole antenna element  are formed from the one first metal part; and the dual-polarized crossed dipole comprises precisely two second metal parts, which are structured identically to one another, wherein each of the second dipole half of the first 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information

17.	Any inquiry concerning this communication or earlier communications from the e ʎaminer should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The e ʎaminer can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the e ʎaminer by telephone are unsuccessful, the e ʎaminer’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fa ʎ phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/14/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845